Exhibit 10.15

 

 

FORM OF

 

SECOND PRIORITY MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FINANCING STATEMENT

 

From

 

THE NEIMAN MARCUS GROUP, INC.

 

To

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

--------------------------------------------------------------------------------

 

Dated: October         , 2005

Premises: [City], [State]
                          County

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


 

THIS SECOND PRIORITY MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FINANCING STATEMENT dated as of October         , 2005 (this
“Mortgage”), by THE NEIMAN MARCUS GROUP, INC., a Delaware corporation, having an
office at One Marcus Square, 1618 Main Street, Dallas, Texas 75201 (the
“Mortgagor”), to DEUTSCHE BANK TRUST COMPANY AMERICAS, a
                          , having an office at 60 Wall Street, New York,
New York 10005 (the “Mortgagee”) as Collateral Agent for the Secured Parties (as
such terms are defined below).

 

WITNESSETH THAT:

 

Reference is made to (i) the credit agreement dated as of even date hereof (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among NEWTON ACQUISITION MERGER SUB., INC. (“Merger Sub” and, prior
to the Merger (as defined in the Credit Agreement, the “Borrower”), a Delaware
corporation to be merged with and into THE NEIMAN MARCUS GROUP, INC., a Delaware
corporation (“Neiman Marcus” and, after the Merger, the “Borrower”), NEWTON
ACQUISITION, INC., a Delaware corporation (“Holdings”), the subsidiaries of
Neiman Marcus from time to time party thereto, the lenders from time to time
party thereto (the “Lenders”), including, inter alia, Deutsche Bank Trust
Company Americas as administrative agent (the “Administrative Agent”) for the
Lenders and as collateral agent (the “Collateral Agent”) for the Secured
Parties, swingline lender (the “Swingline Lender”) and issuing bank (the
“Issuing Bank”) with respect to any letters of credit (the “Letters of Credit”)
issued pursuant to the terms of the Credit Agreement, (ii) the credit agreement
dated as of even date hereof (as amended, supplemented or otherwise modified
from time to time, the “Term Loan Credit Agreement”) among Merger Sub, Neiman
Marcus, Holdings, each subsidiary of Neiman Marcus from time to time party
thereto, the lenders from time to time party thereto, and Credit Suisse, as
administrative agent, (iii) the Indenture, dated as of even date hereof (as
amended from time to time, the “New Notes Indenture”), between Neiman Marcus and
Wells Fargo Bank, National Association, as trustee, (iv) the Indenture, dated as
of May 27, 1998 (as amended, supplemented or otherwise modified from time to
time, the “Existing Notes Indenture”), between Neiman Marcus and The Bank of
New York, (v) the Pledge and Security Agreement dated as of even date hereof (as
amended, supplemented or otherwise modified from time to time, the “Security
Agreement”) among Holdings, the Borrower, the Subsidiary Parties identified
therein and Deutsche Bank Trust Company Americas, (vi) that certain mortgage
dated as of even date hereof by Mortgagor, in favor of                         ,
as mortgagee (the “First Mortgage”) granting to the First Mortgagee a first
priority lien and security interest in the Mortgaged Property (as described
below) in connection with the Term Loan Credit Agreement, the New Notes
Indenture and the Existing Notes Indenture and (vii) the Lien Subordination and
Intercreditor Agreement, dated as of even date hereof, among the Collateral
Agent, [                      ], as collateral trustee, Merger Sub, Neiman
Marcus, Holdings and the subsidiaries of Neiman Marcus from time to time party
thereto as attached hereto as Exhibit B.  Capitalized terms used but not defined
herein have the meanings given to them in the Credit Agreement and the Security
Agreement.

 

--------------------------------------------------------------------------------


 

In the Credit Agreement, (i) the Lenders have agreed to make revolving loans
(the “Revolving Loans”) to the Borrower, (ii) the Swingline Lender has agreed to
make swingline loans (the “Swingline Loans”, together with Revolving Loans, the
“Loans”) to the Borrower and (iii) the Issuing Bank has issued or agreed to
issue from time to time Letters of Credit for the account of the Borrower, in
each case pursuant to, upon the terms, and subject to the conditions specified
in, the Credit Agreement.  Subject to the terms of the Credit Agreement,
Borrower may borrow, prepay and reborrow Revolving Loans.

 

Mortgagor will be the Borrower subsequent to the Merger and will derive
substantial benefit from the making of the Loans by the Lenders and the issuance
of the Letters of Credit by the Issuing Bank.  In order to induce the Lenders to
make Loans and the Issuing Bank to issue Letters of Credit, the Mortgagor has
agreed to grant this Mortgage to secure, among other things, the due and
punctual payment and performance of all of the obligations of the Borrower under
the Credit Agreement.

 

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit are conditioned upon, among other things, the execution and
delivery by the Mortgagor of this Mortgage in the form hereof to secure the
Secured Obligations (as defined in the Credit Agreement).

 

As used in this Mortgage, the term “Secured Parties” shall mean (a) the Lenders,
(b) the Collateral Agent, (c) the Issuing Banks, (d) each counterparty to any
Swap Agreement with a Loan Party the obligations under which constitute Secured
Swap Obligations, (e) the beneficiaries of each indemnification obligations
undertaken by any Loan Party under any Loan Document and (f) the successors and
permitted assigns of each of the foregoing.

 

Pursuant to the requirements of the Credit Agreement, the Mortgagor is granting
this Mortgage to create a lien on and a security interest in the Mortgaged
Property (as hereinafter defined) to secure the performance and payment by the
Mortgagor of the Secured Obligations.  The Credit Agreement also requires the
granting by the Mortgagor or the other Loan Parties, as applicable, of
mortgages, deeds of trust and/or deeds to secure debt (the “Other Mortgages”)
that create liens on and security interests in certain real and personal
property other than the Mortgaged Property to secure the performance of the
Secured Obligations.

 

Granting Clauses

 

NOW, THEREFORE, IN CONSIDERATION OF the foregoing and in order to secure the due
and punctual payment and performance of the Secured Obligations for the benefit
of the Secured Parties, Mortgagor hereby grants, conveys, mortgages, assigns and
pledges to the Mortgagee, a mortgage lien on and a security interest in,
Mortgagor’s interest in all the following described property (the “Mortgaged
Property”) whether now owned or held or hereafter acquired:

 

(1) the land more particularly described on Exhibit A hereto (the “Land”),
together with all rights appurtenant thereto, including the easements over
certain other adjoining land granted by any easement agreements, covenant or
restrictive

 

3

--------------------------------------------------------------------------------


 

agreements and all air rights, mineral rights, water rights, oil and gas rights
and development rights, if any, relating thereto, and also together with all of
the other easements, rights, privileges, interests, hereditaments and
appurtenances thereunto belonging or in any way appertaining and all of the
estate, right, title, interest, claim or demand whatsoever of Mortgagor therein
and in the streets and ways adjacent thereto, either in law or in equity, in
possession or expectancy, now or hereafter acquired (the “Premises”);

 

(2) all buildings, improvements, structures, paving, parking areas, walkways and
landscaping now or hereafter erected or located upon the Land, and all fixtures
of every kind and type affixed to the Premises or attached to or forming part of
any structures, buildings or improvements and replacements thereof now or
hereafter erected or located upon the Land (the “Improvements”);

 

(3) all apparatus, movable appliances, building materials, equipment, fittings,
furnishings, furniture, machinery and other articles of tangible personal
property of every kind and nature, and replacements thereof, now or at any time
hereafter placed upon or used in any way in connection with the use, enjoyment,
occupancy or operation of the Improvements or the Premises, including all of
Mortgagor’s books and records relating thereto and including all pumps, tanks,
goods, machinery, tools, equipment, lifts (including fire sprinklers and alarm
systems, fire prevention or control systems, cleaning rigs, air conditioning,
heating, boilers, refrigerating, electronic monitoring, water, loading,
unloading, lighting, power, sanitation, waste removal, entertainment,
communications, computers, recreational, window or structural, maintenance,
truck or car repair and all other equipment of every kind), restaurant, bar and
all other indoor or outdoor furniture (including tables, chairs, booths, serving
stands, planters, desks, sofas, racks, shelves, lockers and cabinets), bar
equipment, glasses, cutlery, uniforms, linens, memorabilia and other decorative
items, furnishings, appliances, supplies, inventory, rugs, carpets and other
floor coverings, draperies, drapery rods and brackets, awnings, venetian blinds,
partitions, chandeliers and other lighting fixtures, freezers, refrigerators,
walk-in coolers, signs (indoor and outdoor), computer systems, cash registers
and inventory control systems, and all other apparatus, equipment, furniture,
furnishings, and articles used in connection with the use or operation of the
Improvements or the Premises, it being understood that the enumeration of any
specific articles of property shall in no way result in or be held to exclude
any items of property not specifically mentioned (the property referred to in
this subparagraph (3), the “Personal Property”);

 

(4) all general intangibles owned by Mortgagor and relating to design,
development, operation, management and use of the Premises or the Improvements,
all certificates of occupancy, zoning variances, building, use or other permits,
approvals, authorizations and consents obtained from and all materials prepared
for filing or filed with any governmental agency in connection with the
development, use, operation or management of the Premises and Improvements, all
construction, service, engineering, consulting, leasing, architectural and other
similar contracts concerning the design, construction, management, operation,
occupancy and/or use of the Premises and Improvements, all architectural
drawings, plans, specifications, soil

 

4

--------------------------------------------------------------------------------


 

tests, feasibility studies, appraisals, environmental studies, engineering
reports and similar materials relating to any portion of or all of the Premises
and Improvements, and all payment and performance bonds or warranties or
guarantees relating to the Premises or the Improvements, all to the extent
assignable (the “Permits, Plans and Warranties”);

 

(5) all now or hereafter existing leases or licenses (under which Mortgagor is
landlord or licensor) and subleases (under which Mortgagor is sublandlord),
concession, management, mineral or other agreements of a similar kind that
permit the use or occupancy of the Premises or the Improvements for any purpose
in return for any payment, or the extraction or taking of any gas, oil, water or
other minerals from the Premises in return for payment of any fee, rent or
royalty (collectively, “Leases”), and all agreements or contracts for the sale
or other disposition of all or any part of the Premises or the Improvements, now
or hereafter entered into by Mortgagor, together with all charges, fees, income,
issues, profits, receipts, rents, revenues or royalties payable thereunder
(“Rents”);

 

(6) all real estate tax refunds and all proceeds of the conversion, voluntary or
involuntary, of any of the Mortgaged Property into cash or liquidated claims
(“Proceeds”), including, subject to the rights of Mortgagor under the Credit
Agreement or other Collateral Documents, Proceeds of insurance maintained by the
Mortgagor and condemnation awards, any awards that may become due by reason of
the taking by eminent domain or any transfer in lieu thereof of the whole or any
part of the Premises or Improvements or any rights appurtenant thereto, and any
awards for change of grade of streets, together with any and all moneys now or
hereafter on deposit for the payment of real estate taxes, assessments or common
area charges levied against the Mortgaged Property, unearned premiums on
policies of fire and other insurance maintained by the Mortgagor covering any
interest in the Mortgaged Property or required by the Credit Agreement; and

 

(7) to the extent assignable, all extensions, improvements, betterments,
renewals, substitutes and replacements of and all additions and appurtenances
to, the Land, the Premises, the Improvements, the Personal Property, the
Permits, Plans and Warranties and the Leases, hereinafter acquired by or
released to the Mortgagor or constructed, assembled or placed by the Mortgagor
on the Land, the Premises or the Improvements, and all conversions of the
security constituted thereby, immediately upon such acquisition, release,
construction, assembling, placement or conversion, as the case may be, and in
each such case, without any further mortgage, deed of trust, conveyance,
assignment or other act by the Mortgagor, all of which shall become subject to
the lien of this Mortgage as fully and completely, and with the same effect, as
though now owned by the Mortgagor and specifically described herein.

 

TO HAVE AND TO HOLD the Mortgaged Property unto the Mortgagee, its successors
and assigns, for the ratable benefit of the Secured Parties, forever, subject
only to Liens (as defined in the Credit Agreement), expressly permitted under
Section 6.02 of the Credit Agreement and to satisfaction and release as provided
in Section 3.04.

 

5

--------------------------------------------------------------------------------


 

ARTICLE I

 

Representations, Warranties and Covenants of Mortgagor

 

Mortgagor agrees, covenants, represents and/or warrants as follows:

 

SECTION 1.01.  Title, Mortgage Lien.  Mortgagor has good and marketable fee
simple title to the Mortgaged Property, subject only to Liens expressly
permitted under Section 6.02 of the Credit Agreement.  Mortgagor will forever
warrant and defend its title to the Mortgaged Property, the rights of Mortgagee
therein under this Mortgage and the validity and priority of the lien of this
Mortgage thereon against the claims of all persons and parties except those
having rights under Liens expressly permitted under Section 6.02 of the Credit
Agreement (but to the extent of those rights).

 

SECTION 1.02.  Credit Agreement.  This Mortgage is given pursuant to the Credit
Agreement.  Mortgagor expressly covenants and agrees to pay when due, and to
timely perform, and to cause the other Loan Parties to pay when due, and to
timely perform, the Secured Obligations in accordance with the terms of the Loan
Documents.

 

SECTION 1.03.  Maintenance of Mortgaged Property.  Mortgagor will maintain the
Improvements and the Personal Property in the manner required by the Credit
Agreement.

 

SECTION 1.04.  Insurance.  Mortgagor will keep or cause to be kept the
Improvements and Personal Property insured against such risks, and in the
manner, pursuant to the Credit Agreement or the Security Agreement and shall
purchase such additional insurance as may be required from time to time pursuant
to the Credit Agreement and the Security Agreement.  Federal Emergency
Management Agency Standard Flood Hazard Determination Forms will be purchased by
Mortgagor for each Mortgaged Property on which Improvements are located.  If any
portion of Improvements constituting part of the Mortgaged Property is located
in an area identified as a special flood hazard area by Federal Emergency
Management Agency or other applicable agency, Mortgagor will purchase flood
insurance in an amount reasonably satisfactory to Mortgagee, but in no event
less than the maximum limit of coverage available under the National Flood
Insurance Act of 1968, as amended.

 

SECTION 1.05.  Casualty Condemnation/Eminent Domain.  Mortgagor shall give
Mortgagee prompt written notice of any casualty or other damage to the Mortgaged
Property or any proceeding for the taking of the Mortgaged Property or any
portion thereof or interest therein under power of eminent domain or by
condemnation or any similar proceeding in accordance with, and to the extent
required by, the Credit Agreement.  Any net proceeds received by or on behalf of
the Mortgagor in respect of any such casualty, damage or taking shall constitute
trust funds held by the Mortgagor for the benefit of the Secured Parties to be
applied to repair, restore or replace the Mortgaged Property or, if a prepayment
event shall occur with respect to any such net proceeds, to be applied in
accordance with the Credit Agreement.

 

6

--------------------------------------------------------------------------------


 

SECTION 1.06.  Assignment of Leases and Rents.  (a)  Mortgagor hereby
irrevocably and absolutely grants, transfers and assigns all of its right title
and interest in all Leases, together with any and all extensions and renewals
thereof for purposes of securing and discharging the performance by Mortgagor of
the Secured Obligations.  Mortgagor has not assigned or executed any assignment
of, and will not assign or execute any assignment of, any Leases or the Rents
payable thereunder to anyone other than Mortgagee.

 

(b)  All Leases entered into by Mortgagor at the Mortgaged Property following
the date hereof shall be subordinate to the lien of this Mortgage unless
otherwise contemplated under the Credit Agreement.  Mortgagor will not enter
into, any Lease if such Lease, as entered into, will not be subordinate to the
lien of this Mortgage unless otherwise contemplated under the Credit Agreement.

 

(c)  Subject to Section 1.07(d), Mortgagor has assigned and transferred to
Mortgagee all of Mortgagor’s right, title and interest in and to the Rents now
or hereafter arising from each Lease heretofore or hereafter made or agreed to
by Mortgagor, it being intended that this assignment establish, subject to
Section 1.07(d), an absolute transfer and assignment of all Rents and all Leases
to Mortgagee and not merely to grant a security interest therein.  Subject to
Section 1.07(d), Mortgagee may in Mortgagor’s name and stead (with or without
first taking possession of any of the Mortgaged Property personally or by
receiver as provided herein) operate the Mortgaged Property and rent, lease or
let all or any portion of any of the Mortgaged Property to any party or parties
at such rental and upon such terms as Mortgagee shall, in its sole discretion,
determine, and may collect and have the benefit of all of said Rents arising
from or accruing at any time thereafter or that may thereafter become due under
any Lease.

 

(d)  So long as an Event of Default shall not have occurred and be continuing,
Mortgagee will not exercise any of its rights under Section 1.07(c), and
Mortgagor shall receive and collect the Rents accruing under any Lease; but
after the occurrence and during the continuance of any Event of Default,
Mortgagee may, at its option, receive and collect all Rents and enter upon the
Premises and Improvements through its officers, agents, employees or attorneys
for such purpose and for the operation and maintenance thereof.  Mortgagor
hereby irrevocably authorizes and directs each tenant, if any, and each
successor, if any, to the interest of any tenant under any Lease, respectively,
to rely upon any notice of a claimed Event of Default sent by Mortgagee to any
such tenant or any of such tenant’s successors in interest, and thereafter to
pay Rents to Mortgagee without any obligation or right to inquire as to whether
an Event of Default actually exists and even if some notice to the contrary is
received from the Mortgagor, who shall have no right or claim against any such
tenant or successor in interest for any such Rents so paid to Mortgagee.  Each
tenant or any of such tenant’s successors in interest from whom Mortgagee or any
officer, agent, attorney or employee of Mortgagee shall have collected any
Rents, shall be authorized to pay Rents to Mortgagor only after such tenant or
any of their successors in interest shall have received written notice from
Mortgagee that the Event of Default is no longer continuing, unless and until a
further notice of an Event of Default is given by Mortgagee to such tenant or
any of its successors in interest.

 

7

--------------------------------------------------------------------------------


 

(e)  Mortgagee will not become a mortgagee in possession so long as it does not
enter or take actual possession of the Mortgaged Property.  In addition,
Mortgagee shall not be responsible or liable for performing any of the
obligations of the landlord under any Lease, for any waste by any tenant, or
others, for any dangerous or defective conditions of any of the Mortgaged
Property, for negligence in the management, upkeep, repair or control of any of
the Mortgaged Property or any other act or omission by any other person unless
and until it enters or takes actual possession of the Mortgaged Property.

 

(f)  Mortgagor shall furnish to Mortgagee, within 30 days after a request by
Mortgagee to do so, a written statement containing the names of all tenants,
subtenants and concessionaires of the Premises or Improvements, and a copy of
any Lease.

 

SECTION 1.07.  Security Agreement.  This Mortgage is both a mortgage of real
property and a grant of a security interest in personal property, and shall
constitute and serve as a “Security Agreement” within the meaning of the uniform
commercial code as adopted in the state wherein the Premises are located
(“UCC”).  Mortgagor has hereby granted unto Mortgagee a security interest in and
to all the Mortgaged Property described in this Mortgage that is not real
property, and simultaneously with the recording of this Mortgage, Mortgagor has
filed or will file UCC financing statements, and will file continuation
statements prior to the lapse thereof, at the appropriate offices in the
jurisdiction of formation of the Mortgagor to perfect the security interest
granted by this Mortgage in all the Mortgaged Property that is not real
property.  Mortgagor hereby appoints Mortgagee as its true and lawful
attorney-in-fact and agent, for Mortgagor and in its name, place and stead, in
any and all capacities, to execute any document and to file the same in the
appropriate offices (to the extent it may lawfully do so), and to perform each
and every act and thing reasonably requisite and necessary to be done to perfect
the security interest contemplated by the preceding sentence.  Mortgagee shall
have all rights with respect to the part of the Mortgaged Property that is the
subject of a security interest afforded by the UCC in addition to, but not in
limitation of, the other rights afforded Mortgagee hereunder and under the
Security Agreement.  In the case of any conflict between this Mortgage and the
Security Agreement, the Security Agreement shall govern.

 

SECTION 1.08.  Filing and Recording.  Mortgagor will cause this Mortgage, the
UCC financing statements referred to in Section 1.09, any other security
instrument creating a security interest in or evidencing the lien hereof upon
the Mortgaged Property and each UCC continuation statement and instrument of
further assurance to be filed, registered or recorded and, if necessary,
refiled, rerecorded and reregistered, in such manner and in such places as may
be required by any present or future law in order to publish notice of and fully
to perfect the lien hereof upon, and the security interest of Mortgagee in, the
Mortgaged Property until this Mortgage is terminated and released in full in
accordance with Section 3.04 hereof.  Mortgagor will pay all filing,
registration and recording fees, all Federal, state, county and municipal
recording, documentary or intangible taxes and other taxes, duties, imposts,
assessments and charges, and all reasonable expenses incidental to or arising
out of or in connection with the execution, delivery and recording of this
Mortgage, UCC continuation statements any mortgage supplemental hereto, any
security instrument with respect to the Personal Property, Permits, Plans and
Warranties and Proceeds or any instrument of further assurance.

 

8

--------------------------------------------------------------------------------


 

SECTION 1.09.  Further Assurances.  Upon demand by Mortgagee, Mortgagor will, at
the cost of Mortgagor and without expense to Mortgagee, do, execute, acknowledge
and deliver all such further acts, deeds, conveyances, mortgages, assignments,
notices of assignment, transfers and assurances as Mortgagee shall from time to
time reasonably require for the better assuring, conveying, assigning,
transferring and confirming unto Mortgagee the property and rights hereby
conveyed or assigned or intended now or hereafter so to be, or which Mortgagor
may be or may hereafter become bound to convey or assign to Mortgagee, or for
carrying out the intention or facilitating the performance of the terms of this
Mortgage, or for filing, registering or recording this Mortgage, and on demand,
Mortgagor will also execute and deliver and hereby appoints Mortgagee, following
the occurrence and during the continuance of an Event of Default, as its true
and lawful attorney-in-fact and agent, for Mortgagor and in its name, place and
stead, in any and all capacities, to execute and file to the extent it may
lawfully do so, one or more financing statements, chattel mortgages or
comparable security instruments reasonably requested by Mortgagee to evidence
more effectively the lien hereof upon the Personal Property and to perform each
and every act and thing requisite and necessary to be done to accomplish the
same.

 

SECTION 1.10.  Additions to Mortgaged Property.  All right, title and interest
of Mortgagor in and to all extensions, improvements, betterments, renewals,
substitutes and replacements of, and all additions and appurtenances to, the
Mortgaged Property hereafter acquired by or released to Mortgagor or
constructed, assembled or placed by Mortgagor upon the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case without any further
mortgage, conveyance, assignment or other act by Mortgagor, shall become subject
to the lien and security interest of this Mortgage as fully and completely and
with the same effect as though now owned by Mortgagor and specifically described
in the grant of the Mortgaged Property above, but at any and all times Mortgagor
will execute and deliver to Mortgagee any and all such further assurances,
mortgages, conveyances or assignments thereof as Mortgagee may reasonably
require for the purpose of expressly and specifically subjecting the same to the
lien and security interest of this Mortgage.

 

SECTION 1.11.  No Claims Against Mortgagee.  Nothing contained in this Mortgage
shall constitute any consent or request by Mortgagee, express or implied, for
the performance of any labor or services or the furnishing of any materials or
other property in respect of the Mortgaged Property or any part thereof, nor as
giving Mortgagor any right, power or authority to contract for or permit the
performance of any labor or services or the furnishing of any materials or other
property in such fashion as would permit the making of any claim against
Mortgagee in respect thereof.

 

SECTION 1.12.  Fixture Filing.  (a)  Certain portions of the Mortgaged Property
are or will become “fixtures” (as that term is defined in the UCC) on the Land,
and this Mortgage, upon being filed for record in the real estate records of the
county wherein such fixtures are situated, shall operate also as a financing
statement filed as a fixture filing in accordance with the applicable provisions
of said UCC upon such portions of the Mortgaged Property that are or become
fixtures.

 

9

--------------------------------------------------------------------------------


 

(b)  The real property to which the fixtures relate is described in Exhibit A
attached hereto.  The record owner of the real property described in Exhibit A
attached hereto is Mortgagor.  The name, type of organization and jurisdiction
of organization of the debtor for purposes of this financing statement are the
name, type of organization and jurisdiction of organization of the Mortgagor set
forth in the first paragraph of this Mortgage, and the name of the secured party
for purposes of this financing statement is the name of the Mortgagee set forth
in the first paragraph of this Mortgage.  The mailing address of the
Mortgagor/debtor is the address of the Mortgagor set forth in the first
paragraph of this Mortgage.  The mailing address of the Mortgagee/secured party
from which information concerning the security interest hereunder may be
obtained is the address of the Mortgagee set forth in the first paragraph of
this Mortgage.  Mortgagor’s organizational identification number is 95-4119509.

 

SECTION 1.13.  Second Mortgage.  The terms and conditions set forth herein and
the security interest granted hereby shall be subject, in all respects, to the
terms of the Intercreditor Agreement.

 

SECTION 1.14.  Conflicts.  In the event of a conflict between any provision of
this Second Priority Mortgage and any provision of the Intercreditor Agreement,
the Intercreditor Agreement shall govern.  In the event of a conflict between
any provision of this Second Priority Mortgage and any provision of the Credit
Agreement, the Credit Agreement shall govern.

 

SECTION 1.15.  Performance Under First Mortgage.  The Mortgagor shall perform or
observe all covenants and conditions to be performed or observed by the
Mortgagor under the First Mortgage and shall not permit an Event of Default
under the First Mortgage to occur and continue.

 

SECTION 1.16.  Copies of Communication.  If at any time the Mortgagor provides
the First Mortgagee with any written communication, information, documentation,
notice or demand of any kind (including regular monthly loan payments) relevant
to the First Mortgage, including any appraisal or other similar material, then
the Mortgagor shall at the same time and by the same means provide the Mortgagee
with a copy of the same.  If at any time the Mortgagor receives any written
communication, information, documentation, notice or demand of any kind from the
First Mortgagee relevant to the First Mortgage or the loan or other obligation
secured thereby, then the Mortgagor shall immediately provide the Mortgagee with
a copy of the same.

 

SECTION 1.17.  Savings Clause.  Any provision herein to the contrary
notwithstanding, Mortgagor makes no assignment or grant of rights with respect
to any (i) personal property or (ii) any general intangibles or any other rights
to any Leases, Management Agreements, contracts, insurance proceeds,
instruments, licenses or other documents (collectively, “Contract Rights”), as
to which the grant of a security interest therein would constitute a violation
of applicable law or of any valid and enforceable obligation in favor of a third
party relating to such personal property or under such Contract Rights.

 

10

--------------------------------------------------------------------------------


 

ARTICLE II

 

Defaults and Remedies

 

SECTION 2.01.  Events of Default.  Any Event of Default under the Credit
Agreement (as such term is defined therein) shall constitute an Event of Default
under this Mortgage.

 

SECTION 2.02.  Demand for Payment.  If an Event of Default shall occur and be
continuing, then, upon written demand of Mortgagee, Mortgagor will pay to
Mortgagee all amounts due hereunder and under the Credit Agreement and the
Security Agreement and such further amount as shall be sufficient to cover the
costs and expenses of collection, including attorneys’ fees, disbursements and
expenses incurred by Mortgagee, and Mortgagee shall be entitled and empowered to
institute an action or proceedings at law or in equity for the collection of the
sums so due and unpaid, to prosecute any such action or proceedings to judgment
or final decree, to enforce any such judgment or final decree against Mortgagor
and to collect, in any manner provided by law, all moneys adjudged or decreed to
be payable.

 

SECTION 2.03.  Rights To Take Possession, Operate and Apply Revenues.  (a)  If
an Event of Default shall occur and be continuing, Mortgagor shall, upon demand
of Mortgagee, forthwith surrender to Mortgagee actual possession of the
Mortgaged Property and, if and to the extent not prohibited by applicable law,
Mortgagee itself, or by such officers or agents as it may appoint, may then
enter and take possession of all the Mortgaged Property without the appointment
of a receiver or an application therefor, exclude Mortgagor and its agents and
employees wholly therefrom, and have access to the books, papers and accounts of
Mortgagor.

 

(b)  If Mortgagor shall for any reason fail to surrender or deliver the
Mortgaged Property or any part thereof after such demand by Mortgagee, Mortgagee
may to the extent not prohibited by applicable law, obtain a judgment or decree
conferring upon Mortgagee the right to immediate possession or requiring
Mortgagor to deliver immediate possession of the Mortgaged Property to
Mortgagee, to the entry of which judgment or decree Mortgagor hereby
specifically consents.  Mortgagor will pay to Mortgagee, upon demand, all
reasonable expenses of obtaining such judgment or decree, including reasonable
compensation to Mortgagee’s attorneys and agents with interest thereon at the
rate per annum applicable to overdue amounts under the Credit Agreement as
provided in Section 2.13(c) of the Credit Agreement (the “Interest Rate”); and
all such expenses and compensation shall, until paid, be secured by this
Mortgage.

 

(c)  Upon every such entry or taking of possession, Mortgagee may, to the extent
not prohibited by applicable law, hold, store, use, operate, manage and control
the Mortgaged Property, conduct the business thereof and, from time to time,
(i) make all necessary and proper maintenance, repairs, renewals, replacements,
additions, betterments and improvements thereto and thereon, (ii) purchase or
otherwise acquire additional fixtures, personalty and other property,
(iii) insure or keep the Mortgaged Property insured, (iv) manage and operate the
Mortgaged Property and exercise all the rights and powers of Mortgagor to the
same extent as Mortgagor could in its own name or otherwise with respect

 

11

--------------------------------------------------------------------------------


 

to the same, or (v) enter into any and all agreements with respect to the
exercise by others of any of the powers herein granted Mortgagee, all as may
from time to time be directed or determined by Mortgagee to be in its best
interest and Mortgagor hereby appoints Mortgagee as its true and lawful
attorney-in-fact and agent, following the occurrence and during the continuance
of an Event of Default for Mortgagor and in its name, place and stead, in any
and all capacities, to perform any of the foregoing acts. Mortgagee may collect
and receive all the Rents, issues, profits and revenues from the Mortgaged
Property, including those past due as well as those accruing thereafter, and,
after deducting (i) all expenses of taking, holding, managing and operating the
Mortgaged Property (including compensation for the services of all persons
employed for such purposes), (ii) the costs of all such maintenance, repairs,
renewals, replacements, additions, betterments, improvements, purchases and
acquisitions, (iii) the costs of insurance, (iv) such taxes, assessments and
other similar charges as Mortgagee may at its option pay, (v) other proper
charges upon the Mortgaged Property or any part thereof and (vi) the
compensation, expenses and disbursements of the attorneys and agents of
Mortgagee, Mortgagee shall apply the remainder of the moneys and proceeds so
received first to the payment of the Mortgagee for the satisfaction of the
Secured Obligations, and, if there is any surplus, to Mortgagor, subject to the
entitlement of others thereto under applicable law.

 

(d)  Whenever, before any sale of the Mortgaged Property under Section 2.06, all
Secured Obligations that are then due shall have been paid and all Events of
Default fully cured, Mortgagee will surrender possession of the Mortgaged
Property back to Mortgagor, its successors or assigns.  The same right of taking
possession shall, however, arise again if any subsequent Event of Default shall
occur and be continuing.

 

SECTION 2.04.  Right To Cure Mortgagor’s Failure to Perform.  Should Mortgagor
fail in the payment, performance or observance of any term, covenant or
condition required by this Mortgage or the Credit Agreement (with respect to the
Mortgaged Property), Mortgagee may pay, perform or observe the same, and all
payments made or costs or expenses incurred by Mortgagee in connection therewith
shall be secured hereby and shall be, without demand, immediately repaid by
Mortgagor to Mortgagee with interest thereon at the Interest Rate.  Mortgagee
shall be the judge using reasonable discretion of the necessity for any such
actions and of the amounts to be paid.  Mortgagee is hereby empowered to enter
and to authorize others to enter upon the Premises or the Improvements or any
part thereof for the purpose of performing or observing any such defaulted term,
covenant or condition without having any obligation to so perform or observe and
without thereby becoming liable to Mortgagor, to any person in possession
holding under Mortgagor or to any other person.

 

SECTION 2.05.  Right to a Receiver.  If an Event of Default shall occur and be
continuing, Mortgagee, shall be entitled to make application to a court of
competent jurisdiction for, and (to the extent permitted by law) obtain from
such a court, as a matter of right to the appointment of a receiver to take
possession of and to operate the Mortgaged Property and to collect and apply the
Rents.  The receiver shall have all of the rights and powers permitted under the
laws of the state wherein the Mortgaged Property is located.  Mortgagor shall
pay to Mortgagee upon demand all reasonable expenses, including receiver’s fees,
reasonable attorney’s fees and disbursements, costs and agent’s compensation
incurred pursuant to the provisions of this Section 2.05; and all such expenses
shall be secured by this

 

12

--------------------------------------------------------------------------------


 

Mortgage and shall be, without demand, immediately repaid by Mortgagor to
Mortgagee with interest thereon at the Interest Rate.

 

SECTION 2.06.  Foreclosure and Sale.  (a)  If an Event of Default shall occur
and be continuing, Mortgagee may elect to sell the Mortgaged Property or any
part of the Mortgaged Property by exercise of the power of foreclosure or of
sale granted to Mortgagee by applicable law or this Mortgage.  In such case,
Mortgagee may commence a civil action to foreclose this Mortgage, or it may
proceed and sell the Mortgaged Property to satisfy any Obligation.  Mortgagee or
an officer appointed by a judgment of foreclosure to sell the Mortgaged
Property, may sell all or such parts of the Mortgaged Property as may be chosen
by Mortgagee at the time and place of sale fixed by it in a notice of sale,
either as a whole or in separate lots, parcels or items as Mortgagee shall deem
expedient, and in such order as it may determine, at public auction to the
highest bidder.  Mortgagee or an officer appointed by a judgment of foreclosure
to sell the Mortgaged Property may postpone any foreclosure or other sale of all
or any portion of the Mortgaged Property by public announcement at such time and
place of sale, and from time to time thereafter may postpone such sale by public
announcement or subsequently noticed sale.  Without further notice, Mortgagee or
an officer appointed to sell the Mortgaged Property may make such sale at the
time fixed by the last postponement, or may, in its discretion, give a new
notice of sale.  Any person, including Mortgagor or Mortgagee or any designee or
affiliate thereof, may purchase at such sale.

 

(b)  The Mortgaged Property may be sold subject to unpaid taxes and Liens
expressly permitted under Section 6.02 of the Credit Agreement, and, after
deducting all costs, fees and expenses of Mortgagee (including costs of evidence
of title in connection with the sale), Mortgagee or an officer that makes any
sale shall apply the proceeds of sale in the manner set forth in Section 2.08.

 

(c)  Any foreclosure or other sale of less than the whole of the Mortgaged
Property or any defective or irregular sale made hereunder shall not exhaust the
power of foreclosure or of sale provided for herein; and subsequent sales may be
made hereunder until the Secured Obligations have been satisfied, or the
entirety of the Mortgaged Property has been sold.

 

(d)  If an Event of Default shall occur and be continuing, Mortgagee may instead
of, or in addition to, exercising the rights described in Section 2.06(a) above
and either with or without entry or taking possession as herein permitted,
proceed by a suit or suits in law or in equity or by any other appropriate
proceeding or remedy (i) to specifically enforce payment of some or all of the
Secured Obligations, or the performance of any term, covenant, condition or
agreement of this Mortgage or any other Loan Document or any other right, or
(ii) to pursue any other remedy available to Mortgagee, all as Mortgagee shall
determine most effectual for such purposes.

 

SECTION 2.07.  Other Remedies.  (a)  In case an Event of Default shall occur and
be continuing, Mortgagee may also exercise, to the extent not prohibited by law,
any or all of the remedies available to a secured party under the UCC.

 

(b)  In connection with a sale of the Mortgaged Property or any Personal
Property and the application of the proceeds of sale as provided in
Section 2.08, Mortgagee shall be

 

13

--------------------------------------------------------------------------------


 

entitled to enforce payment of and to receive up to the principal amount of the
Secured Obligations, plus all other charges, payments and costs due under this
Mortgage, and to recover a deficiency judgment for any portion of the aggregate
principal amount of the Secured Obligations remaining unpaid, with interest.

 

SECTION 2.08.  Application of Sale Proceeds and Rents.  After any foreclosure
sale of all or any of the Mortgaged Property, Mortgagee shall receive and apply
the proceeds of the sale together with any Rents that may have been collected
and any other sums that then may be held by Mortgagee under this Mortgage as
pursuant to Section 2.18(b) of the Credit Agreement, subject to the terms of the
Intercreditor Agreement.

 

SECTION 2.09.  Mortgagor as Tenant Holding Over.  If Mortgagor remains in
possession of any of the Mortgaged Property after any foreclosure sale by
Mortgagee, at Mortgagee’s election Mortgagor shall be deemed a tenant holding
over and shall forthwith surrender possession to the purchaser or purchasers at
such sale or be summarily dispossessed or evicted according to provisions of law
applicable to tenants holding over.

 

SECTION 2.10.  Waiver of Appraisement, Valuation, Stay, Extension and Redemption
Laws.  Mortgagor waives, to the extent not prohibited by law, (i) the benefit of
all laws now existing or that hereafter may be enacted (x) providing for any
appraisement or valuation of any portion of the Mortgaged Property and/or (y) in
any way extending the time for the enforcement or the collection of amounts due
under any of the Secured Obligations or creating or extending a period of
redemption from any sale made in collecting said debt or any other amounts due
Mortgagee, (ii) any right to at any time insist upon, plead, claim or take the
benefit or advantage of any law now or hereafter in force providing for any
homestead exemption, stay, statute of limitations, extension or redemption, or
sale of the Mortgaged Property as separate tracts, units or estates or as a
single parcel in the event of foreclosure or notice of deficiency, and (iii) all
rights of redemption, valuation, appraisement, stay of execution, notice of
election to mature or declare due the whole of or each of the Secured
Obligations and marshaling in the event of foreclosure of this Mortgage.

 

SECTION 2.11.  Discontinuance of Proceedings.  In case Mortgagee shall proceed
to enforce any right, power or remedy under this Mortgage by foreclosure, entry
or otherwise, and such proceedings shall be discontinued or abandoned for any
reason, or shall be determined adversely to Mortgagee, then and in every such
case Mortgagor and Mortgagee shall be restored to their former positions and
rights hereunder, and all rights, powers and remedies of Mortgagee shall
continue as if no such proceeding had been taken.

 

SECTION 2.12.  Suits To Protect the Mortgaged Property.  Mortgagee shall have
power (a) to institute and maintain suits and proceedings to prevent any
impairment of the Mortgaged Property by any acts that may be unlawful or in
violation of this Mortgage, (b) to preserve or protect its interest in the
Mortgaged Property and in the Rents arising therefrom and (c) to restrain the
enforcement of or compliance with any legislation or other governmental
enactment, rule or order that may be unconstitutional or otherwise invalid if
the enforcement of or compliance with such enactment, rule or order would impair
the security or be prejudicial to the interest of Mortgagee hereunder.

 

14

--------------------------------------------------------------------------------


 

SECTION 2.13.  Filing Proofs of Claim.  In case of any receivership, insolvency,
bankruptcy, reorganization, arrangement, adjustment, composition or other
proceedings affecting Mortgagor, Mortgagee shall, to the extent permitted by
law, be entitled to file such proofs of claim and other documents as may be
necessary or advisable in order to have the claims of Mortgagee allowed in such
proceedings for the Secured Obligations secured by this Mortgage at the date of
the institution of such proceedings and for any interest accrued, late charges
and additional interest or other amounts due or that may become due and payable
hereunder after such date.

 

SECTION 2.14.  Possession by Mortgagee.  Notwithstanding the appointment of any
receiver, liquidator or trustee of Mortgagor, any of its property or the
Mortgaged Property, Mortgagee shall be entitled, to the extent not prohibited by
law, to remain in possession and control of all parts of the Mortgaged Property
now or hereafter granted under this Mortgage to Mortgagee in accordance with the
terms hereof and applicable law.

 

SECTION 2.15.  Waiver.  (a)  No delay or failure by Mortgagee to exercise any
right, power or remedy accruing upon any breach or Event of Default shall
exhaust or impair any such right, power or remedy or be construed to be a waiver
of any such breach or Event of Default or acquiescence therein; and every right,
power and remedy given by this Mortgage to Mortgagee may be exercised from time
to time and as often as may be deemed expedient by Mortgagee.  No consent or
waiver by Mortgagee to or of any breach or Event of Default by Mortgagor in the
performance of the Secured Obligations shall be deemed or construed to be a
consent or waiver to or of any other breach or Event of Default in the
performance of the same or of any other Secured Obligations by Mortgagor
hereunder.  No failure on the part of Mortgagee to complain of any act or
failure to act or to declare an Event of Default, irrespective of how long such
failure continues, shall constitute a waiver by Mortgagee of its rights
hereunder or impair any rights, powers or remedies consequent on any future
Event of Default by Mortgagor.

 

(b)  Even if Mortgagee (i) grants some forbearance or an extension of time for
the payment of any sums secured hereby, (ii) takes other or additional security
for the payment of any sums secured hereby, (iii) waives or does not exercise
some right granted herein or under the Loan Documents, (iv) releases a part of
the Mortgaged Property from this Mortgage, (v) agrees to change some of the
terms, covenants, conditions or agreements of any of the Loan Documents,
(vi) consents to the filing of a map, plat or replat affecting the Premises,
(vii) consents to the granting of an easement or other right affecting the
Premises or (viii) makes or consents to an agreement subordinating Mortgagee’s
lien on the Mortgaged Property hereunder; no such act or omission shall preclude
Mortgagee from exercising any other right, power or privilege herein granted or
intended to be granted in the event of any breach or Event of Default then made
or of any subsequent default; nor, except as otherwise expressly provided in an
instrument executed by Mortgagee, shall this Mortgage be altered thereby.  In
the event of the sale or transfer by operation of law or otherwise of all or
part of the Mortgaged Property, Mortgagee is hereby authorized and empowered to
deal with any vendee or transferee with reference to the Mortgaged Property
secured hereby, or with reference to any of the terms, covenants, conditions or
agreements hereof, as fully and to the same extent as it might deal with the
original parties hereto and without in any way releasing or discharging any
liabilities, obligations or undertakings.

 

15

--------------------------------------------------------------------------------


 

SECTION 2.16.  Waiver of Trial by Jury.  To the fullest extent permitted by
applicable law, Mortgagor and Mortgagee each hereby irrevocably and
unconditionally waive trial by jury in any action, claim, suit or proceeding
relating to this Mortgage and for any counterclaim brought therein.  Mortgagor
hereby waives all rights to interpose any counterclaim in any suit brought by
Mortgagee hereunder and all rights to have any such suit consolidated with any
separate suit, action or proceeding.

 

SECTION 2.17.  Remedies Cumulative.  No right, power or remedy conferred upon or
reserved to Mortgagee by this Mortgage is intended to be exclusive of any other
right, power or remedy, and each and every such right, power and remedy shall be
cumulative and concurrent and in addition to any other right, power and remedy
given hereunder or now or hereafter existing at law or in equity or by statute.

 

ARTICLE III

 

Miscellaneous

 

SECTION 3.01.  Partial Invalidity.  In the event any one or more of the
provisions contained in this Mortgage shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such validity, illegality or
unenforceability shall, at the option of Mortgagee, not affect any other
provision of this Mortgage, and this Mortgage shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein or
therein.

 

SECTION 3.02.  Notices.  All notices and communications hereunder shall be in
writing and given to Mortgagor in accordance with the terms of the Credit
Agreement at the address set forth on the first page of this Mortgage and to the
Mortgagee as provided in the Credit Agreement.

 

SECTION 3.03.  Successors and Assigns.  All of the grants, covenants, terms,
provisions and conditions herein shall run with the Premises and the
Improvements and shall apply to, bind and inure to, the benefit of the permitted
successors and assigns of Mortgagor and the successors and assigns of Mortgagee.

 

SECTION 3.04.  Satisfaction and Cancelation.  (a)  This Mortgage shall continue
in effect (notwithstanding the fact that from time to time there may be no
Secured Obligations outstanding) until (i) the Credit Agreement has terminated
pursuant to its express terms and (ii) all of the Secured Obligations have been
indefeasibly paid and performed in full (or with respect to any outstanding
Letters of Credit, have been cash collateralized as required by the Credit
Agreement) and no commitments of the Agent or the Lenders which would give rise
to any Secured Obligations are outstanding.

 

(b)  Upon any sale or other transfer by Mortgagor of the Mortgaged Property that
is permitted under Section 4.1(d) of the Security Agreement to any Person that
is not another Grantor or, upon the effectiveness of any written consent to the
release of the security interest granted hereby in the Mortgaged Property
pursuant to Section 9.02 of the Credit Agreement, the security interest in the
Mortgaged Property shall be automatically released.

 

16

--------------------------------------------------------------------------------


 

(c)  In connection with any termination or release pursuant to paragraph (a) or
(b), the Mortgage shall be marked “satisfied” by the Mortgagee, and this
Mortgage shall be canceled of record at the request and at the expense of the
Mortgagor.  Mortgagee shall execute any documents reasonably requested by
Mortgagor to accomplish the foregoing or to accomplish any release contemplated
by this Section 3.04 and Mortgagor will pay all costs and expenses, including
reasonable attorneys’ fees, disbursements and other charges, incurred by
Mortgagee in connection with the preparation and execution of such documents.

 

SECTION 3.05.  Definitions.  As used in this Mortgage, the singular shall
include the plural as the context requires and the following words and phrases
shall have the following meanings: (a) “including” shall mean “including but not
limited to”; (b) “provisions” shall mean “provisions, terms, covenants and/or
conditions”; (c) “lien” shall mean “lien, charge, encumbrance, security
interest, mortgage or deed of trust”; (d) “obligation” shall mean “obligation,
duty, covenant and/or condition”; and (e) “any of the Mortgaged Property” shall
mean “the Mortgaged Property or any part thereof or interest therein”.  Any act
that Mortgagee is permitted to perform hereunder may be performed at any time
and from time to time by Mortgagee or any person or entity designated by
Mortgagee.  Any act that is prohibited to Mortgagor hereunder is also prohibited
to all lessees of any of the Mortgaged Property.  Each appointment of Mortgagee
as attorney-in-fact for Mortgagor under the Mortgage is irrevocable, with power
of substitution and coupled with an interest.  Subject to the applicable
provisions hereof, Mortgagee has the right to refuse to grant its consent,
approval or acceptance or to indicate its satisfaction, in its sole discretion,
whenever such consent, approval, acceptance or satisfaction is required
hereunder.

 

SECTION 3.06.  Multisite Real Estate Transaction.  Mortgagor acknowledges that
this Mortgage is one of a number of Other Mortgages and Collateral Documents
that secure the Secured Obligations.  Mortgagor agrees that the lien of this
Mortgage shall be absolute and unconditional and shall not in any manner be
affected or impaired by any acts or omissions whatsoever of Mortgagee, and
without limiting the generality of the foregoing, the lien hereof shall not be
impaired by any acceptance by the Mortgagee of any security for or guarantees of
any of the Secured Obligations hereby secured, or by any failure, neglect or
omission on the part of Mortgagee to realize upon or protect any Secured
Obligation or indebtedness hereby secured or any collateral security therefor
including the Other Mortgages and other Collateral Documents.  The lien hereof
shall not in any manner be impaired or affected by any release (except as to the
property released), sale, pledge, surrender, compromise, settlement, renewal,
extension, indulgence, alteration, changing, modification or disposition of any
of the Secured Obligations secured (unless all Secured Obligations are satisfied
pursuant to the Credit Agreement) or of any of the collateral security therefor,
including the Other Mortgages and other Collateral Documents or of any guarantee
thereof, and Mortgagee may at its discretion foreclose, exercise any power of
sale, or exercise any other remedy available to it under any or all of the Other
Mortgages and other Collateral Documents without first exercising or enforcing
any of its rights and remedies hereunder.  Such exercise of Mortgagee’s rights
and remedies under any or all of the Other Mortgages and other Collateral
Documents shall not in any manner impair the indebtedness hereby secured or the
lien of this Mortgage and any exercise of the rights or remedies of Mortgagee
hereunder shall not impair the lien of any of the Other Mortgages and other
Collateral Documents or any of Mortgagee’s rights and remedies thereunder. 
Mortgagor

 

17

--------------------------------------------------------------------------------


 

specifically consents and agrees that Mortgagee may exercise its rights and
remedies hereunder and under the Other Mortgages and other Collateral Documents
separately or concurrently and in any order that it may deem appropriate and
waives any rights of subrogation.

 

SECTION 3.07.  No Oral Modification.  This Mortgage may not be changed or
terminated orally.

 

SECTION 3.08.  Subject to Intercreditor Agreement.  Notwithstanding anything
herein to the contrary, the second-priority lien and security interest granted
to the Collateral Agent pursuant to this Second Priority Mortgage and the
exercise of any right or remedy by the Collateral Agent hereunder are subject to
the provisions of the Intercreditor Agreement.  In the event of any conflict
between the terms of the Intercreditor Agreement and this Second Priority
Mortgage, the terms of the Intercreditor Agreement shall govern.  So long as the
First Mortgage, or other senior mortgages are, outstanding, Mortgagor shall not
be in default hereunder for the failure to comply with any term or provision
contained in this Second Priority Mortgage if such compliance would result in a
default under the terms and provisions of the First Mortgage or other senior
mortgages.

 

ARTICLE IV

 

Particular Provisions

 

This Mortgage is subject to the following provisions relating to the particular
laws of the state wherein the Premises are located:

 

SECTION 4.01.  Applicable Law; Certain Particular Provisions.  This Mortgage
shall be governed by and construed in accordance with the internal law of the
state where the Mortgaged Property is located, except that Mortgagor expressly
acknowledges that by their terms, the Credit Agreement and other Loan Documents
(aside from those Other Mortgages to be recorded outside New York) shall be
governed by the internal law of the State of New York, without regard to
principles of conflict of law.  Mortgagor and Mortgagee agree to submit to
jurisdiction and the laying of venue for any suit on this Mortgage in the state
where the Mortgaged Property is located.  The terms and provisions set forth in
Appendix A attached hereto are hereby incorporated by reference as though fully
set forth herein.  In the event of any conflict between the terms and provisions
contained in the body of this Mortgage and the terms and provisions set forth in
Appendix A, the terms and provisions set forth in Appendix A shall govern and
control.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Mortgage has been duly executed and delivered to
Mortgagee by Mortgagor on the date of the acknowledgment attached hereto.

 

 

THE NEIMAN MARCUS GROUP, INC., a
Delaware corporation,

 

 

 

 

by:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

19

--------------------------------------------------------------------------------


 

[ADD LOCAL FORM OF ACKNOWLEDGMENT]

 

20

--------------------------------------------------------------------------------


 

Exhibit A

to Mortgage

 

Description of the Land

 

--------------------------------------------------------------------------------


 

Exhibit B

to Mortgage

 

Intercreditor Agreement

 

--------------------------------------------------------------------------------


 

Appendix A

to Deed of Trust

 

Local Law Provisions

 

None

 

23

--------------------------------------------------------------------------------

 